Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered April 30, 2003, convicting defendant, after a jury trial, of attempted assault in the second degree and criminal possession of a weapon in the fourth degree, and sentencing him to an aggregate term of 2 to 4 years, unanimously affirmed.
The court properly exercised its discretion when, prior to defendant taking the stand, it modified its original Sandoval ruling in light of its further evaluation of the credibility issues to be raised by defendant’s proposed testimony (see People v Ramos, 255 AD2d 203 [1998], lv denied 93 NY2d 856 [1999]). The modified ruling was appropriate (see generally People v Hayes, 97 NY2d 203 [2002]), and it did not undermine defendant’s justification defense or deprive him of a fair trial. Concur—Tom, J.P., Marlow, Sullivan, Nardelli and Williams, JJ.